When after hearing the parties, the Judges were unanimously of opinion, that the presiding Judge had, on the trial of the cause, very properly rejected the testimony offered. That the governor and council at that time con-stituated a court of caveats, for the express purpose of hearing all disputes between applicants for grants of the vacant lands of the state, and finally determining who had the best right to the lands claimed by the contending parties ; and having made that determination, the parties themselves, and all claiming under them, were for ever concluded and bound by such decision ; and that a court of common law jurisdiction, would not go further back than the date of a grant, as it is then that the fee of the soil vests in the grantee. The . right of the state then ceases, and that of the individual commences.
The determination of this kind of questions, about the priority of right to the vacant lands, was formerly a branch of the royal prerogative ; but upon the revolution in America, it was transferred to the governor and council of the state, whose decision was conclusive.
Rule for new trial discharged.
AU the J udges present.